Citation Nr: 0818056	
Decision Date: 06/02/08    Archive Date: 06/12/08

DOCKET NO.  03-25 532	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for a bilateral ankle 
disability, as secondary to service-connected interdigital 
neuroma of the right and left foot.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran served on active duty from August 1983 to 
September 1984.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a June 2002 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Seattle, Washington, that denied the above 
claim.  

In March 2006, the veteran was afforded a personal hearing 
before the undersigned.  A transcript of the hearing is of 
record.  In March 2007, the Board remanded this claim to the 
RO for additional development.  The case has been returned to 
the Board and is ready for further review.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify the appellant 
if further action is required.


REMAND

Unfortunately, another remand is required in this case.  
Although the Board sincerely regrets the additional delay, it 
is necessary to ensure that there is a complete record upon 
which to decide the veteran's claim so that she is afforded 
every possible consideration.

During her May 2007 VA examination, the veteran indicated 
that she had an appointment with the VA orthopedic clinic in 
July 2007.  In a May 2008 Informal Hearing Presentation, the 
veteran's representative pointed out that the records for 
that appointment have not been obtained.  

Records generated by VA facilities that may have an impact on 
the adjudication of a claim are considered in the 
constructive possession of VA adjudicators during the 
consideration of a claim, regardless of whether those records 
are physically on file.  See Dunn v. West, 11 Vet. App. 462, 
466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 
(1992).  VA is required to obtain potentially outstanding 
medical records which may be pertinent to the claim prior to 
deciding the veteran's claim.  Murincsak v. Derwinski, 2 Vet. 
App. 363 (1992) (pursuant to duty to assist, VA must seek to 
obtain all pertinent records, of which it is put on notice); 
Dixon v. Gober, 14 Vet. App. 168, 171 (2000); Masors v. 
Derwinski, 2 Vet. App. 181, 188 (1992).  Therefore, an effort 
should be made to obtain such records, after requesting 
specific information from the veteran regarding her treatment 
at a VA facility or facilities.  See 38 U.S.C.A. § 5103A(b).   

In addition, in April 2008, the veteran submitted additional 
argument and an Internet article in support of her claim.  A 
supplemental statement of the case has not been issued which 
addresses this evidence.

Accordingly, the case is REMANDED for the following action:

1.  Contact the veteran and request that 
she identify the VA facilities where she 
received treatment since October 2006, 
including the orthopedic appointment in 
July 2007.  Make arrangements to obtain 
any records that she identifies.  If such 
records are not available or the search 
yields negative results, the record 
should so indicate with an appropriate 
explanation.  

2.  Then, readjudicate the veteran's 
claim.  If the decision remains adverse 
to the veteran, she and her 
representative should be furnished a 
supplemental statement of the case which 
addresses all evidence added to the file 
since the issuance of the last 
supplemental statement of the case in 
January 2008.  She should be afforded an 
appropriate period of time within which 
to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



